DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated November 4, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 5-11, and 14-23 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 4, 2021.  Claim(s) 3, 4, 11, and 12 were previously canceled.
Applicants elected without traverse Group I, drawn to a unit dosage form comprising a combination of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine, or pharmaceutically acceptable salts thereof, and a pharmaceutically acceptable excipient in the reply filed on January 9, 2019.  The requirement is still deemed proper.  Claim(s) 5-11 and 17-23 remain withdrawn.
Claims 1, 2, and 14-16 are presently under examination.

Priority
The present application claims benefit of US Provisional Application No. 62/515,930 filed on June 6, 2017 and claims benefit of foreign priority to GB 1705304.2 filed April 1, 2017.  The effective filing date of the instant application is April 1, 2017. 
Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al (WO 2015/120110 A2, cited in the IDS filed June 26, 2018). 
Regarding claim 1, Sommer teaches alpha-dihydrotetrabenazine (α-HTBZ) is a selective and potent inhibitor of the VMAT2 [00115]; an extended release pharmaceutical composition comprising dihydrotetrabenazine [0085]; in certain embodiments the compositions comprise one or more compounds including:

    PNG
    media_image1.png
    690
    476
    media_image1.png
    Greyscale


Sommer does not explicitly teach the combination is a scalemic mixture.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize and 1:1 ratio of (+)-α-HTBZ and (-)-α-HTBZ as a starting point for optimizing the amounts of each stereoisomer to obtain a desired mixture of (+)-α-HTBZ and (-)-α-HTBZ.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of each stereoisomer to obtain a desired mixture of (+)-α-HTBZ and (-)-α-HTBZ, wherein the composition contains differing amounts of each isomer to arrive at a scalemic mixture base on the fact that optimizing ratios of components within a pharmaceutical composition is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 
Furthermore, MPEP 2144.05 states:
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In the instant case, a ratio of 1:1 is so close to the 1.1:1 of instant claim 14 and 1.2:1 of instant claim 15, that one skilled in the art would have expected them to have the same properties.
Taken together, all this would result in the composition of claims 1, 14 and 15 with a reasonable expectation of success. 

Regarding claims 2 and 16, the Examiner acknowledges that Sommer teaches the disclosed compositions comprise one or more of the following:

    PNG
    media_image2.png
    219
    270
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    241
    270
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    217
    248
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    233
    media_image5.png
    Greyscale

One of ordinary skill in the art would have easily envisaged a mixture of (+)-α-HTBZ and (-)-α-HTBZ with no other isomers of dihydrotetrabenazine present from the disclosure of Sommer.
Taken together, all this would result in the composition of claims 2 and 16 with a reasonable expectation of success.
Response to Arguments
The Declaration of Michael Robert Kilbourn under 37 CFR 1.132 filed November 4, 2021 is insufficient to overcome the rejection of record and has been addressed in the response to arguments set forth below.

Applicant argues:
There is no specific disclosure in Sommer of a combination of (+)-α -DHTBZ and (-)-α-DHTBZ.  Sommer merely states that the extended-release composition can contain a dihydrotetrabenazine which, in certain embodiments can comprise one or more compounds from a group consisting of (+)-α-dihydrotetrabenazine, (-)-α-dihydrotetrabenazine, (+)-β-

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Sommer explicitly teaches in certain embodiments the disclosed compositions comprise one or more of the following: (+)-α-dihydrotetrabenazine, (-)-α-dihydrotetrabenazine, (+)-β-dihydrotetrabenazine and (-)-β-dihydrotetrabenazine.  One of ordinary skill in the art would have easily envisaged a mixture of (+)-α-HTBZ and (-)-α-HTBZ with no other isomers of dihydrotetrabenazine present from the disclosure of Sommer from this list of 4 compounds.  Thus, as set forth above, Sommer teaches a composition comprising  (+)-α -DHTBZ and (-)-α-DHTBZ.


Applicant argues:
Sommer describes extended-release formulations comprising an active ingredient. A vast list of possible active ingredients (spanning over 3 pages) is provided in paragraphs [0021] to [0027] of Sommer but all of the nine exemplified formulations (see Examples 1 and 9) contain tetrabenazine as the only active ingredient. None of the exemplified formulations contain dihydrotetrabenazines.  Therefore, the selection by the Examiner of a combination of (+)-a-DHTBZ and (-)-a-DHTBZ (in the absence of any other active agents) is an undisclosed, 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Sommer explicitly teaches in certain embodiments the disclosed compositions comprise one or more of the following: (+)-α-dihydrotetrabenazine, (-)-α-dihydrotetrabenazine, (+)-β-dihydrotetrabenazine and (-)-β-dihydrotetrabenazine.  One of ordinary skill in the art would have easily envisaged a mixture of (+)-α-HTBZ and (-)-α-HTBZ with no other isomers of dihydrotetrabenazine present from the disclosure of Sommer from this list of 4 compounds.  Thus, as set forth above, Sommer teaches a composition comprising  (+)-α -DHTBZ and (-)-α-DHTBZ.


Applicant argues:
The enablement of Sommer over its entire scope has already been questioned by the USPTO. Sommer (PCT Patent Application No. WO 2005/120110) entered the US national phase as US patent application no. 15/116,970 filed on August 5, 2016 (published as US 2016/0346200 Al on December, 1 2016). In the Non-Final Office Action mailed on September 14, 2017 in connection with US 15/116,970, the USPTO Examiner for that case rejected the claims under Section 112 as being non-enabling.  Specifically, the Examiner stated that ".. while being enabling for an extended release pharmaceutical formulation, and methods for its use, 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner cannot speak to the prosecution history and/or fact pattern of other applications. However, the Examiner notes that in a review of the cited application, it appears that the claims under examination at the time was directed to:
An extended-release pharmaceutical formulation comprising, in a solid dosage form for oral delivery of between about 100 mg and about 1 g total weight: between about 2 and about 18% of an active ingredient; between about 70% and about 96% of one or more diluent; between about 1% and about 10% of a water-soluble binder; and between about 0.5 and about 2% of a surfactant and methods of utilizing such formulation and uses thereof.  
Thus, the claims are not only broad in terms of active ingredient but in the number and types of excipients possible.  The Examiner further notes that claims also appeared to be directed to extended release pharmaceutical composition with specific pharmacokinetic properties, for example claim 20 of the claim set dated August 5, 2016:
A method of treating a disease, comprising administering to a subject in need thereof the -The extended release pharmaceutical composition as recited in claim 1 for use in the max of the active ingredient resulting from the administration of the extended-release pharmaceutical formulation is lower than the dose-normalized Cmax resulting from the administration of the immediate release formulated or unformulated active ingredient.  Thus, the inventive property under examination in the previous case is based on extended release formulations with certain properties.  The instant case does not require any specific properties other than the presence of  (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine in a scalemic mixture.  These compounds are known in the art.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to arrive at a composition within the instant claims in view of the teachings of Sommer.


Applicant argues:
Sommer states that "In certain embodiments of the present invention, compositions disclosed herein comprise one or more of the following compounds: (+)-α-HTBZ, (-)-α-HTBZ, (+)-β-HTBZ (-)-β-HTBZ."  However, this simply adds to the already vast list of possible active ingredients in Sommer.  As pointed out above, there is no specific disclosure of a combination of (+)-α -HTBZ and (-)-α -HTBZ.   Furthermore, there is no suggestion that a combination of (+)-α -HTBZ and (-)-α -HTBZ would be in any way preferred.  Although Sommer notes that (+)-α -HTBZ and (-)-α -HTBZ are selective and potent inhibitors of VMAT2, there is no discussion in this passage of the relative VMAT2 activities of the (+)- and (-)-enantiomers of α/β -HTBZ.  Therefore, there is no suggestion in Sommer to formulate a combination of ((+)-α -HTBZ and (-)-

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Sommer explicitly teaches in certain embodiments the disclosed compositions comprise one or more of the following: (+)-α-dihydrotetrabenazine, (-)-α-dihydrotetrabenazine, (+)-β-dihydrotetrabenazine and (-)-β-dihydrotetrabenazine.  One of ordinary skill in the art would have easily envisaged a mixture of (+)-α-HTBZ and (-)-α-HTBZ with no other isomers of dihydrotetrabenazine present from the disclosure of Sommer from this list of 4 compounds.  Thus, as set forth above, Sommer teaches a composition comprising  (+)-α -DHTBZ and (-)-α-DHTBZ.  Moreover, the skilled artisan would easily envisage a racemic mixture (+/-)(α)-DHTBZ from the selection of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine from the list of 4 stereoisomers.  A racemic mixture would be a 1:1 ratio of (+)-α -DHTBZ and (-)-α-DHTBZ.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize and 1:1 ratio of (+)-α-HTBZ and (-)-α-HTBZ as a starting point for optimizing the amounts of each stereoisomer to obtain a desired mixture of (+)-α-HTBZ and (-)-α-HTBZ.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of each stereoisomer to obtain a desired In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
The Examiner has alleged that it would have been prima facie obvious to the skilled person to optimize the amounts of each stereoisomer of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine to arrive at a scalemic mixture based on the fact that optimizing ratios of components within a pharmaceutical composition is a result-effective variable.  As demonstrated in the Kilbourn declaration and discussed in more detail below, at the priority date of the preset application (+)-α-dihydrotetrabenazine was considered to be essentially inactive as a VMAT2-binding agent and certainly inactive in vivo.  Therefore, applying the 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Sommer teaches the extended-release pharmaceutical composition comprises from about 5 mg to about 250 mg of an active [0020]; in certain embodiments the active ingredient is dihydrotetrabenazine ([0021], [0026], [0051], [0054).   As set forth above, Sommer explicitly teaches in certain embodiments the disclosed compositions comprise one or more of the following: (+)-α-dihydrotetrabenazine, (-)-α-dihydrotetrabenazine, (+)-β-dihydrotetrabenazine and (-)-β-dihydrotetrabenazine.  One of ordinary skill in the art would have easily envisaged a mixture of (+)-α-HTBZ and (-)-α-HTBZ.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine within the amounts taught by Sommer.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of each In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
If, despite the above, one takes the view that optimizing ratios of components within a pharmaceutical composition is a result-effective variable, then it must also be accepted that the skilled person's chosen course of action when optimizing the ratios will be informed by knowledge of the properties of the individual components. The skilled person is not expected to follow paths that look unpromising or for which no advantages can be envisaged.   As demonstrated in Professor Kilbourn's declaration, it has long been known that (-)-α-HTBZ is 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes for clarity that compound (-)-1 of Yao corresponds to (-)-TBZ and compound (-)-2 corresponds to (-)-α-HTBZ.  The Examiner acknowledges that the Declarant and Yao suggest that (-)-α-HTBZ is essentially inactive.  However, the Examiner notes that Yao (cited in a previous Office Action) teaches (-)-α-dihydrotetrabenazine has a binding affinity for VMAT2 23,700±2350 nM or about 23.7 µM.  Thus, (-)-α-dihydrotetrabenazine would be expected to possess some inhibitory activity for VMAT2.    As set forth above, Sommer teaches asymmetric centers exist in the compounds disclosed herein; it should be understood that the invention prima facie obvious to one of ordinary skill in the art to optimize the amounts of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine within the amounts taught by Sommer.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of each stereoisomer within the amounts taught by Sommer to obtain a desired mixture of (+)-α-HTBZ and (-)-α-HTBZ, wherein the composition contains differing amounts of each isomer to arrive at a scalemic mixture base on the fact that optimizing ratios of components within a pharmaceutical composition is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").



Applicant argues:
The Examiner asserts that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close and that, in the present case, the ratio of 1:1 is so close to the ratios of 1.1:1 and 1.2:1 in present claims 14 and 15 that the skilled person would have expected them to have the same properties.  The Examiner has also alleged that, in relation to claims 1, 14 and 15, the prior art would have given the skilled person a reasonable expectation of success.   In response, Applicant submits that the expectation of the skilled person is merely that the presence of the inactive (-)-a-DHTBZ isomer would dilute the activity of the active (+)-a-HTBZ isomer which would not be an expectation of success.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As evidenced by previously cited references Yuan and Gant, racemic mixtures of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine were known in the art.  MPEP 2144.05 states:
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In the instant case, a ratio of 1:1 is so close to the 1.1:1 of instant claim 14 and 1.2:1 of instant claim 15, that one skilled in the art would have expected them to have the same properties.  Applicant has not provided sufficient evidence to support that a composition comprising (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine in ratios of 1.1:1 and 1.2:1 would have significantly different properties as compared to a racemic mixture (e.g. 1:1 mixture).  


Applicant argues:
The Examiner asserts that the data provided by Applicant do not necessarily show a synergistic effect between the two α-dihydrotetrabenazine isomers (the effect could be an additive effect in view of the VMAT2 of activity of (-)-α-dihydrotetrabenazine disclosed in Yao et al). In response, attention is directed to the Kilbourn declaration that the presence of (-)-α -DHTBZ does enhance the effect of (+)-α -DHTBZ and that the enhanced effect is greater than would have been expected from merely adding the activities of the two isomers. In other words, there is a synergistic effect.   As noted above, and in the Kilbourn declaration, the activity of combinations of (+)-a-DHTBZ and (-)-a-DHTBZ was found to be higher than would have been expected by adding the activity of (+)-a-DHTBZ to the activity of the essentially inactive (-)-isomer.  The Examiner asserts that racemic mixtures of (+)-a-DHTBZ and (-)-a-DHTBZ 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2145 states, Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991)  MPEP 2145 further states, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As set forth previously, as evidenced by previously cited references Yuan and Gant, racemic mixtures of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine were known in the art.  Synergy is a property of the combination of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   Thus, the fact that racemic mixtures (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine may have 
Group 3: (0.5 mg (+)-α-HTBZ and 0.5 mg (-)-α-HTBZ)
Group 5: (1.0 mg (+)-α-HTBZ and 1.0 mg (-)-α-HTBZ)
and 2 scalemic mixtures:
Group 4: 1.0 mg (+)-α-HTBZ and 0.5 mg (-)-α-HTBZ
Group 6: 1.5 mg (+)-α-HTBZ and 1.0 mg (-)-α-HTBZ
there does not appear to be a significant difference between the racemic mixtures and scalemic mixtures.  Thus, the data provided is insufficient to establish unexpected results for the instantly claimed scalemic mixtures of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine.


Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 14-16 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-31 of copending Application No. 15/939,822 in view of Yuan et al (CN 102285984 A, translation obtained from Espacenet March 8, 2019). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a pharmaceutical composition comprising (+)-α-dihydrotetrabenazine.  The composition of the instant claims would anticipate the composition of the copending claims.  Moreover, Yuan teaches a process for obtaining (+)-α-dihydrotetrabenazine pure product; high purity (-)-α-dihydrotetrabenazine and high purity (±)-α-dihydrotetrabenazine.  It would be obvious in view of the teachings of Yuan to modify the composition of the copending claims to arrive at a composition of the instant claims with a reasonable expectation of success.  Moreover, isolation and separation of stereoisomer of a known racemate is prima facie obvious unless there are “unexpected results.” In the instant case, the copending claims are directed to composition comprising a single stereoisomer, (+)-α-dihydrotetrabenazine, while the instant claims are directed to a composition comprising a racemate (±)-α-dihydrotetrabenazine.
This is a provisional nonstatutory double patenting rejection.


Claims 1 and 2 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 15/939,826 in view of Yuan et al (CN 102285984 A, translation obtained from Espacenet March 8, 2019). 
 in view of the teachings of Yuan to modify the composition of the copending claims to arrive at a composition of the instant claims with a reasonable expectation of success.  Moreover, isolation and separation of stereoisomer of a known racemate is prima facie obvious unless there are “unexpected results.” In the instant case, the copending claims are directed to composition comprising a single stereoisomer, (+)-α-dihydrotetrabenazine, while the instant claims are directed to a composition comprising a racemate (±)-α-dihydrotetrabenazine.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 2, and 14-16 stand are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-23 of copending Application No. 15/939,831 in view of Yao et al (Eur J Med Chem, 2011; 46:1841-1848, cited in the IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a unit dosage form comprising (+)-β-dihydrotetrabenazine.  (+)-β-dihydrotetrabenazine is a known stereoisomer of the instantly claimed (±)-α-dihydrotetrabenazine as evidenced by Yao, which teaches all eight stereoisomers .
This is a provisional nonstatutory double patenting rejection.


Claims 1, 2, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10,668,052 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the previously granted claims are directed a pharmaceutical composition comprising (+)-β-dihydrotetrabenazine in combination with one or both of (-)-α-dihydrotetrabenazine  and (+)-α-dihydrotetrabenazine.  (-)-α-dihydrotetrabenazine and (+)-α-dihydrotetrabenazine are stereoisomers of (+)-β-dihydrotetrabenazine, the instantly claimed compound.  Although the copending claims are directed to a mixture of (+)-β-dihydrotetrabenazine in combination with one or both of (-)-α-dihydrotetrabenazine  and (+)-α-dihydrotetrabenazine, it would be obvious to modify the method of the copending claims to arrive at the method of the instant claims.  Isolation and separation of stereoisomer of known racemate is prima facie obvious unless there are “unexpected results.” In the instant case, the 

Response to Arguments
With regard to the provisional double patenting rejections of claims 1, 2, and 14-16 on the ground of nonstatutory double patenting as being unpatentable over claims 21-31 of copending Application No. 15/939,822 in view of Yuan et al (CN 102285984 A, translation obtained from Espacenet March 8, 2019), claims 1 and 2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 15/939,826 in view of Yuan et al (CN 102285984 A, translation obtained from Espacenet March 8, 2019), and claims 1, 2, and 14-16 on the ground of nonstatutory double patenting as being unpatentable over claim 5-23 of copending Application No. 15/939,831 in view of Yao et al (Eur J Med Chem, 2011; 46:1841-1848, cited in the IDS), applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.
Applicant’s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent No. 10,668,052 B2 is noncompliant with the 
Conclusion
	Claims 1, 2, and 14-16 are rejected.
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.